ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that JOSEPH S. TYSOWSKI, JR., of TRENTON, who was admitted to the bar of this State in 1968, and who was thereafter temporarily suspended from practice with consent by Order of this Court entered October 11,1991, and who remains suspended at this time, be suspended from the practice of law for a period of two years, effective October 11, 1991;
And the Disciplinary Review Board further recommending that prior to the submission of any petition for reinstatement to practice respondent be required to reimburse the Lawyers’ Fund for Client Protection for all claims paid by the Fund on account of respondent, and that on reinstatement respondent be required to practice law under the supervision of a proctor for a period of two years;
And respondent having waived further briefing and oral argument;
And good cause appearing;
*345It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and JOSEPH S. TYSOWSKI, JR., is hereby suspended from practice for a period of two years, effective October 11, 1991, and until the further Order of the Court; and it is further
ORDERED that before any motion for reinstatement be submitted JOSEPH S. TYSOWSKI, JR., reimburse in full the Lawyers’ Fund for Client Protection for all claims paid by the Fund on account of respondent as of the date of the motion for reinstatement; and it is further
ORDERED that on reinstatement to practice respondent practice law under the supervision of a proctor approved by the Office of Attorney Ethics for a period of two years, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.